Citation Nr: 1528344	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-06 409	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in January 2013, and the RO issued a statement of the case dated in February 2014.  The Veteran submitted his substantive appeal in February 2014.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1971 decision, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran did not file a timely notice of disagreement and no evidence was submitted within one year of notice of the decision.

2.  Evidence received since the February 1971 RO decision became final relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The evidence received subsequent to the February 1971 RO decision is new and material; and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1971 decision, the RO disallowed a claim for hearing loss.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b).  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence that has been added to the claims file since the February 1971 decision consists of outpatient treatment records and statements submitted by the Veteran in connection with the claim.  Specifically, the Veteran submitted a February 2012 audio examination that indicates that the Veteran has bilateral hearing loss for VA purposes.  The Veteran has also submitted statements regarding noise exposure in service and that he has had hearing loss since service.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the claims file since the February 1971 RO decision is new in that it had not previously been submitted.  These records indicate a current hearing loss and the Veteran's reports of hearing loss since military service. It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in February 1971, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for hearing loss is reopened, and to this extent, the appeal is granted.


REMAND

The Veteran submitted a February 2012 audio examination that indicates he has bilateral hearing loss for VA purposes.  The Veteran has also submitted statements regarding noise exposure in service and hearing loss since service.  Based on this evidence, the Veteran was afforded a VA examination dated in October 2012.  The examiner did not report the results because they were not considered valid.  The examiner found that there was poor consistency of responses, poor inter-test agreement, and poor agreement between observed communication ability and test performance, even after the Veteran was re-instructed and re-tested.  No comment was made regarding the Veteran's claim for tinnitus or the validity of the February 2012 results.

Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examination to determine whether the Veteran has bilateral hearing loss and tinnitus that are related to his military service.  If possible, the examination should be conducted by a different examiner from the examiner who conducted the October 2012 examination.  The examiner should review the claims folder.  The examiner should answer the following: 

(a)  Does the Veteran have tinnitus or hearing loss for VA purposes?  

If hearing loss is not found on the current examination the examiner should provide an opinion as to whether the findings on the February 2012 private evaluation were made in error or the hearing loss has gone into remission. 

(b)  Did current bilateral hearing loss or tinnitus have its onset during active duty, within one year of active duty, or were such conditions otherwise caused or aggravated by military noise exposure?  

In this regard, the examiner is asked to comment on the Veteran's statements that he had hearing loss in service and claimed such upon separation and in a 1971 claim for hearing loss.  

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of his claimed disorders and continuity of symptomatology.  The reasons for any opinion should be provided.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability; as well as whether the inability is due to limits of the examiner's medical knowledge, medical knowledge in general, or the absence of specified evidence.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


